DETAILED ACTION
Introduction
In response to the Notice of Allowance from 12/08/2020, the Applicant has submitted an IDS via RCE on 01/04/2020, and submitted IDS for reviewing. Claims 1-20 and the IDS submitted are pending and have been examined.
    
Allowable Subject Matter
Claims 1-20 are allowed. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record LaVoie et al. (US 2014/0207450 A1) in view of Fields et al. (US 2015/0254955 A1, “Fields” hereinafter) either alone or in combination fail to teach each and every limitations of independent claims 1, 11,20 as the prior art fail to teaches identifying one or more trigger words in the media content of the buffered media stream; generating a time stamp for each of the one or more identified trigger words in relation to a play time of the media content of the buffered media stream; and
instructing a voice command device to ignore audio content of the buffered media stream based on the time stamp for each of the one or more identified trigger words while the buffered media stream is played.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Nguyen whose telephone number is (571)272-9210.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. N./
Examiner, Art Unit 2656
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656